EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.

Allowable Subject Matter

Claims 1-6, 8-10 and 14-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1, 8 and 9, Yamada discloses a control apparatus for controlling a driving unit / an exposure apparatus / a manufacturing method for an article (Figs. 1, 2, 5-7, 10 and 12), the control apparatus comprising: 
a plurality of current sources (Fig. 12) each being configured to supply current based on a PWM method (paragraph [0067]); 
a first detection unit (Fig. 10) configured to detect a driving state of the driving unit (paragraphs [0063]-[0066]; and 
a control unit configured to change values of a plurality of currents which are supplied from the plurality of current sources based on a result of the detection by the first detection unit (paragraphs [0051]-[0052]), and which are required to drive the driving unit, in a case where a value of at least one of the plurality of currents is a predetermined value, (paragraphs [0068]-[0070]).
However, Yamada does not teach wherein a control unit configured to change values of a plurality of currents which are supplied from the plurality of current sources based on a result of the detection by the first detection unit, and which are required to drive the driving unit, in a case where a value of at least one of the plurality of currents is a predetermined value, such that a total value expressed by a vector sum of the plurality of currents is not changed, wherein a thrust force generated by the driving unit is proportional to the total value expressed by the vector sum of the plurality of currents, and it does not appear to be obvious why one of ordinary skill in the art would modify Yamada such that, in a case where a value of at least one of the plurality of currents is a predetermined value, such that a total value expressed by a vector sum of the plurality of currents is not changed, wherein a thrust force generated by the driving unit is proportional to the total value expressed by the vector sum of the plurality of currents.


With respect to claims 14, 20 and 21, Yamada discloses a control apparatus for controlling a driving unit / an exposure apparatus / a manufacturing method for an article (Figs. 1, 2, 5-7, 10 and 12), the control apparatus comprising: 
a plurality of current sources (Fig. 12) each being configured to supply current based on a PWM method (paragraph [0067]); 
a first detection unit (Fig. 10) configured to detect a driving state of the driving unit (paragraphs [0063]-[0066]; and 
a control unit configured to change values of a plurality of currents which are supplied from the plurality of current sources based on a result of the detection by the first detection unit (paragraphs [0051]-[0052]), and which are required to drive the driving unit, in a case where a value of at least one of the plurality of currents is a predetermined value, (paragraphs [0068]-[0070]).

Accordingly, the prior art fails to teach or fairly suggest a control apparatus for controlling a driving unit / an exposure apparatus / a manufacturing method for an article requiring “a control unit configured to change values of a plurality of currents which are supplied from the plurality of current sources based on a result of the detection by the first detection unit, and which are required to drive the driving unit, in a case where a value of at least one of the plurality of currents is a predetermined value, such that a thrust force generated by driving unit is not changed, wherein each of the plurality of linear motors generates a thrust force in a different direction from each other, and wherein the thrust force generated by the driving unit corresponds to a sum of the respective thrust forces generated by the plurality of linear motors”, in the combination required by the claim.

Claims 2-6, 10 and 15-19 are allowable by virtue of their dependency on claims 1 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Uchida [US 2004/0201834 A1]
	Suzuki et al. [US 2015/0303841 A1]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882